DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 09-05-2019, the information disclosure statement has been considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
Reasons for allowance

The following is an examiner’s statement of reasons for allowance: 

Regarding independent claim 1 and 2, Iwasaki (US 20140232239) disclosed: acoustic wave device 1 in accordance with Exemplary Embodiment 1 of the present invention. FIG. 1B is a schematic cross-sectional view of acoustic wave device 1 at line 1B-1B shown in FIG. 1A. Acoustic wave device 1 includes interdigital transducer (IDT) electrode 21 including plural electrode fingers 3. FIG. 1B, and 
acoustic wave device 1 is prepared. In this sample, piezoelectric substrate 2 is made of a lithium niobate (LiNbO.sub.3)-based substrate having cut angles and a propagation direction of the main acoustic wave expressed as an Euler angle (.phi.,.theta.,.psi.)=(0.degree.,38.degree.,0.degree.), and Electrode fingers 3 of IDT electrode 21 are arranged at pitches P3 each of which is a half of wavelength .lamda. of the main acoustic wave. Pitches P3 of this sample are 2 .mu.m. IDT electrode 21 is made of molybdenum. A distance from a lower surface of electrode finger 3 to upper surface 3A, namely a film thickness of electrode finger 3 is 0.055.lamda.. Dielectric film 4 is made of silicon dioxide (SiO.sub.2). A height from upper surface 2A of piezoelectric substrate 2 to an upper surface of dielectric film 4, namely film thickness H.sub.4 of dielectric film 4 is 0.3.lamda.. Dielectric film 6 is made of silicon nitride (SiN) (par [0043]), and
A ladder filter or a Double Mode Saw (DMS) filter that includes acoustic wave device 301 requires a relatively large reflectivity of the acoustic wave for each electrode finger 302 in order to obtain preferable filter characteristics. A small reflectivity of each electrode finger 302 may increase an insertion loss in the pass-band of the filter, or may produce ripples having the characteristics deteriorate. A desirable reflectivity per one electrode finger 302 is determined by the desirable pass-band width of the filter. Reflectivity .gamma. per one electrode finger 302 and stop-bandwidth SBW of the filter is expressed as formula 1 with a center frequency f.sub.0 of the reflection characteristics. 2 .gamma. .pi. .apprxeq. SBW f 0 ( Formula 1 ) (par [0093]). And

Kubat (US 20180138890) disclosed: The multiplexer operates with acoustic waves. The multiplexer comprises an antenna connector (ANT) for coupling the multiplexer to at least one antenna (fig. 1), and particularly in acoustic waveguide filters. The waveguide modes appear, for example, as the filter transmission curve of a surface acoustic wave filter according to FIG. 1 shows, as narrow-band peaks, for example, in the upper blocking region of the filter, with the height and frequency position of these peaks being dependent on an acoustic aperture of the filter. In the case of multiplexers operating with acoustic waves, undesirable performance limitations are therefore encountered (fig. 1, par [0004]), and the term multiplexer relates to a frequency divider having at least one common connector, which may be an antenna connector, as well as a number of m Tx signal paths and n Rx signal paths, where m and n are integers ≥1. In particular, the multiplexer may be a duplexer with a Tx path and an Rx path.The multiplexer operates with acoustic waves. These may be, for example, surface acoustic waves (SAWs), bulk acoustic waves (BAWs), or guided bulk acoustic waves (GBAWs). It is also possible for the respective transmission filter to operate with one of the indicated types of acoustic waves, while the respective reception filter operates with a different type of acoustic waves (par [0014-0016]).
The above prior art of record, however, fail to disclose or render obvious; A multiplexer comprising: N acoustic wave filters, where N is an integer greater than or equal to 2, including first ends connected to define a common connection and having different pass bands from each other; wherein at least one acoustic wave filter among the N acoustic wave filters except for an acoustic wave filter having the highest pass band includes: a piezoelectric body made of lithium tantalate having Euler angles (φ.sub.LT=0°±5°, θ.sub.LT, ψ.sub.LT=0°±15°); a support substrate made of silicon having Euler angles (φ.sub.Si, θ.sub.Si, ψ.sub.Si); a silicon oxide film stacked between the piezoelectric body and the support substrate; and a plurality of acoustic wave resonators including interdigital transducer (IDT) electrodes provided on one surface of the piezoelectric body; where a thickness normalized using a wavelength λ determined by an electrode finger pitch of the IDT electrode is referred to as a wavelength-normalized thickness, at least one of first, second, and third higher-order mode frequencies f.sub.hs_t.sup.(n), where s is 1, 2, or 3, and the at least one higher-order mode is the first, second, or third higher-order mode when s is 1, 2, or 3) determined by Formula (1) and Formula (2) below using a wavelength-normalized thickness T.sub.LT of the piezoelectric body, Euler angles θ.sub.LT of the piezoelectric body, a wavelength-normalized thickness T.sub.S of the silicon oxide film, a wavelength-normalized thickness T.sub.E of the IDT electrode converted into a thickness of aluminum, a propagation direction ψ.sub.Si inside the support substrate, and a wavelength-normalized thickness T.sub.Si of the support substrate has a value that satisfies Formula (3) or Formula (4) in at least one acoustic wave resonator among the plurality of acoustic wave resonators for all values of m where m>n; 
(see the satisfies Formula (3) or Formula (4) in at least one acoustic wave resonator of claim 1),  and (satisfies Formula (3) or Formula (4) below in all acoustic wave filters (m) of the N acoustic wave filters having a higher pass band than the at least one acoustic wave filter of claim 2), as specified in the claims 1 and 2. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any response to this action should be mailed to:

Commissioner of Patents and Trademarks
Washington, D.C. 20231

or faxed to:
(571) 273-8300, (for Technology Center 2600 only)

Hand-delivered responses should be brought to the Customer Service Window (now located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Trinh whose telephone number is (571) 272-7888. The examiner can normally be reached on Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiners supervisor, Kim, Wesley L.; can be reached at (571) 272-7867. 
  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (703) 306-0377.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/TAN H TRINH/Primary Examiner, Art Unit 2648                                                                                                                                                                                                                                                                                                                                                                                                   May 23, 2022